DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over (1) Claims 1-18 of U.S. Patent No. 10,685,023; (2) claims 1-23 of U.S. Patent No. 10,083,209; (3) claims 1-23 of U.S. Patent No. 9,647,686; and (4) claims 1-51 of U.S. Patent No. 9,319,066. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are anticipated by (or derived from) the patented claims – see and compare claim sets listed in the table below.
Application No. 16/900,381
Claim No.
U.S. Patent No. 10,685,023 
Claim No.
U.S. Patent No. 10,083,209
Claim No.
U.S. Patent No. 9,647,686
Claim No.
U.S. Patent No. 9,319,066
Claim No.
1
1
1, 3, 8, and 9
1, 8, and 9
1, 8, and 9
2
2
1 and 6
2
2
3
3
1 and 3
3
3
4
4
5
5
5
5
5
6
6
6
6
6
7
7
7
7
7
10
10
10

8
11
11
12
9
9
12
12
14 and 15
10
10
13, 17, 18
13, 17, and 18
17, 24, and 25
11
11
14
14
18
12
12
16 and 17
15 and 17
19, 24, and 25
13
13
16
16
23
14
14
19
19
26
15
15
20
20
28
16
16
21
21
31
17
17
22
22
32
18
18
23
23
44


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809